Citation Nr: 0825896	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston 
Massachusetts


THE ISSUE

Entitlement to service connection for a brain tumor, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  .

A hearing was held on May 22, 2008, in Boston, Massachusetts, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that additional evidence has been received, 
namely treatment records, which were not previously 
considered by the RO.  Although the veteran did not submit a 
waiver of the RO's initial consideration of the evidence, the 
Board notes that the evidence merely provides more 
differential diagnoses.  As such, the additional evidence is 
cumulative of that already associated with the claims file.  
Therefore, the Board will proceed with a decision on the 
issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A brain tumor did not manifest in service or for many 
years thereafter, and the veteran has not been shown to 
currently have a brain tumor that is causally or 
etiologically related to his military service, including 
herbicide exposure.


CONCLUSION OF LAW

A brain tumor was not incurred in active service and is not 
due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007); 72 Fed. Reg. 32,395 (June 12, 
2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board acknowledges that the veteran has not 
been provided an adequate notice letter in connection with 
his claim for service connection for a brain tumor.  Notice 
errors are presumed prejudicial, unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." Vazquez-Flores, 
22 Vet. App. 37 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  

The Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case because the veteran and 
his representative had actual knowledge of the evidence 
necessary to substantiate the claim.  In this regard, the 
veteran and his representative have demonstrated an actual 
understanding of the laws and regulations governing the 
appeal through written statements and the documentation 
offered in support of the claim as well as in testimony at an 
August 2007 hearing before a decision review officer and at a 
May 2008 hearing before the Board.  In fact, the veteran's 
representative specifically referenced 38 C.F.R. § 3.309 and 
discussed presumptive service connection during those 
hearings.  Moreover, the October 2007 statement of the case 
(SOC) provided the veteran with 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.1593.303, 3.304, 3.307, 3.309.  Therefore, the Board 
concludes that this is a case where the veteran been shown to 
have actual knowledge.
  
The Board also finds that a reasonable person could be 
expected to understand that any relevant evidence should be 
submitted during the development of the claim.  In this 
regard, letters were sent to the veteran in December 2006 and 
May 2008, which informed him that he should identify or 
submit any information or evidence concerning the level of 
his disability or when it began.  The December 2006 letter 
provided him with examples of such evidence, including 
treatment records, determinations by the Social Security 
Administration (SSA), and service medical records.  The 
December 2006 and May 2008 letters further notified him of 
where to submit the additional evidence.  In addition, the 
veteran indicated during the May 2008 hearing before the 
Board that he did not have any additional evidence to submit.  
Nevertheless, the undersigned indicated that he would be 
willing to give the veteran an opportunity to submit 
additional evidence relevant to his claim.  Based on the 
foregoing, the Board finds that the essential fairness of the 
adjudication has not been affected.  Accordingly, the Board 
concludes that the failure to provide compliant notice was 
harmless error. See Sanders, 487 F.3d 881 (Fed. Cir. 2007)

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the December 2006 and May 2008 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in the condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  The veteran was also 
provided the opportunity to testify at a hearing before the 
Board.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a brain tumor.   Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a brain tumor because such 
an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained below, VA has found that there is no 
positive association between brain tumors and herbicide 
exposure, and the veteran has not been shown to have had any 
other disease, event, or injury during active military 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease). 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, chronic lymphocytic leukemia, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The term 
"soft tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part sarcoma, epithelioid 
sarcoma, clear cell sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital and infantile 
fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 
3.309(e), Note 1.  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395 (June 12, 2007).  This VA notice is the most recent 
determination made by VA based on consideration of the 
National Academy of Sciences (NAS) reports relating to 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operation 
s in the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The latest NAS report was 
"Update 2004," which was published in March 2005. Based on 
that report, among other things, VA listed two health 
outcomes that fell into the category of "limited or 
suggestive evidence of no association."  These health 
outcomes were deemed consistent with not showing a positive 
association between them and any magnitude of exposure to 
herbicides.  Those health outcomes found to be in the "no 
association" category were gastrointestinal tumors and brain 
tumors.  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service 
connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a brain 
tumor.  The veteran's service personnel records show that he 
received numerous awards, including the Vietnam Service Medal 
and the Vietnam Campaign Medal, and that he served in Vietnam 
from July 1966 to July 1967.  As such, the veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service 
to certain herbicide agents, including Agent Orange.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure.  In this regard, 
the Board notes that the veteran has been assessed as having 
various diagnoses, including a malignant neoplasm of the 
brain, glioma, dysemryoplastic neuroepithelial tumor, other 
mixed glioma, oligodendroglioma, gangioglioma, astrocytoma, 
and a right temporal lobe gliotic lesion with a seizure 
disorder.  Those disorders are not listed among the 
disabilities for which a presumption based on herbicide 
exposure is warranted under § 3.309(e).  In fact, as 
previously noted, VA has specifically found that there is no 
positive association between brain tumors and any magnitude 
of exposure to herbicides. See Notice, 72 Fed. Reg. 32,395 
(June 12, 2007).  

The Board does acknowledge the contention of the veteran's 
representative at the May 2008 hearing that a malignant 
ganglioneuroma may be part of the veteran's diagnosis, as he 
was documented as having different types of ganglion, 
gliomas, and neuroepithelial tumors.  However, the medical 
evidence of record does not show the veteran to actually have 
such a disorder.  As previously discussed, the veteran has 
been diagnosed with other disorders, but no physician has 
specifically assessed him with a malignant ganglioneuroma. 

The Board further observes the contention of the veteran's 
representative that the veteran has lymphoma. VA medical 
records dated in August 2003, September 2004, and March 2005 
indicate that differential considerations included lymphoma.  
However, even assuming that the veteran does have lymphoma, 
the medical evidence of record does not show that he has the 
type of lymphoma listed under 38 C.F.R. § 3.309(e).  In this 
regard, there is no indication that he has Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, or non-Hodgkin's lymphoma.  Therefore, the Board 
finds that the veteran is not entitled to service connection 
under the presumptive provisions in the law regarding 
diseases due to herbicide exposure.  

Moreover, the veteran has not provided any medical evidence 
showing that he currently has a brain tumor that is directly 
related to his herbicide exposure in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  Absent a medical opinion in the record 
discussing a relationship between exposure to herbicide 
agents during military service and the development of a brain 
tumor, the veteran's claim for service connection on this 
basis must be denied.  Indeed, while the veteran may believe 
that herbicides were the cause of his current brain tumor, he 
is not a medical professional, and therefore, his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Board's analysis must turn to the issue of whether a current 
brain tumor was incurred during the veteran's active service.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a brain tumor.  The 
Board does observe that the veteran reported having a medical 
history of occasional headaches at the time of his February 
1965 induction examination.  He also sought treatment in 
December 1966 with complaints of severe, throbbing headaches 
that were frequently associated with nausea, and he once 
again reported having a medical history of frequent or severe 
headaches during his July 1967 separation examination.  
However, the medical evidence of record does not show, nor 
does the veteran contend, that his headaches in service were 
related to a brain tumor.  In fact, the veteran testified at 
his hearing before the Board that his headaches in service 
were not related to his brain tumor, and he did not even 
mention headaches when he first sought treatment for a brain 
tumor.  As such, there is no evidence of any symptomatology 
associated with a brain tumor during the veteran's period of 
service.  Moreover, the medical evidence of record does not 
show that the veteran sought treatment immediately following 
his separation from service or for many decades thereafter.  
Indeed, the veteran testified at his hearing before the Board 
that the brain tumor did not manifest until September 2001.  
Therefore, the Board finds that a brain tumor did not 
manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a brain 
tumor, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a brain tumor is itself evidence which tends to show that the 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a brain 
tumor manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of a brain tumor in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a brain tumor.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a brain tumor is not warranted.


ORDER

Service connection for a brain tumor is denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


